Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2018/058969 11/02/2018, which claims benefit of 62/643,074 03/14/2018 and claims benefit of 62/580,740 11/02/2017.	
Claims 1, 6, 11-12, 14-16, 20-21, 23-24, 26-27, 29-30, 34, 37, 41-42, 44-45, 49, 51, 55-57, 59-61, 81 are pending.  
Response to Restriction Election
2.	Applicant’s election of group I and the species, Compound 198


    PNG
    media_image1.png
    227
    278
    media_image1.png
    Greyscale

, in the reply filed on April 25, 2022 is acknowledged. The election was made without traverse. According to applicants’ representative claims 1, 6, 11-12, 14-16, 20-21, 23-24, 26-27, 29-30, 37, 57, 59-60 read on the elected species.
Comments on IDS
3.	Applicants have cited US application numbers in the Non-Patent Literature section of the IDS filed on October 15, 2021. If applications are published then they are appropriately cited as publications under the US document heading with publication date.  For a list of kind codes see “http://www.uspto.gov/patents/ebc/kindcodesum.jsp”.  As explained in MPEP 609.04(a) II (C) “For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004);”.  However as discussed further, “This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material. See 37 CFR 1.98(a)(l)(rv).”  The citation of the applications is also ambiguous as to what portion is cited.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1, 6, 11-12, 14-16, 20-21, 23-24, 26-27, 29-30, 34, 37, 41-42, 44-45, 49, 51, 55-57, 59-61, 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-11, 15-18, 20, 23, 26, 29, 31-32, 34-35, 39, 42, 45 48-49, 52-54, 58-60, 65-66, 70-74 of copending Application No 16/863,747.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘747 application while slightly broader, being drawn to the compounds of the instant claims and reverse amides thereof is drawn to the same compounds at least where U and E are the amides of the instant claims.  The D group is the same and in the first embodiment in claim 1 is bicyclo[1.1.1]propane of instant claims 6 and 11 and includes the elected species. W is equivalent to instant W and A, and A is equivalent to instant W and A.  Specific instant W embodiments of claim 18 are those of the claim 57.  The AIII group in claim 72 includes the phenyl ring of the instantly elected species.  Claim 18 and 65 in the first embodiment is drawn to the elected species W.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Claims 1, 6, 11-12, 14-16, 20-21, 23-24, 26-27, 29-30, 34, 37, 41-42, 44-45, 49, 51, 55-57, 59-61, 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 17-18, 20-22, 25, 30-31, 33, 35-36, 39, 42, 45, 48-52, 61-66, of copending Application No 16/863,737.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘737 application while slightly narrower, being drawn to only the compounds of the instant claims where D is a limited group of bicycles they are the compounds of the instant claims.  The D groups in the ‘737 are those of instant claim 6 and 11.  The D group in the first embodiment in claim 1 is bicyclo[1.1.1]propane of instant claim 11 and includes the elected species. W is equivalent to instant W and A is equivalent to instant A.  Specific instant W embodiments of claim 41 are those of the claim 57.  The AIII group in claim 72 includes the phenyl ring of the instantly elected species.  Claim 18 and 65 in the first embodiment is drawn to the elected species W.  Claims 64-65 are nearly identical to claim 57.  The species in claim 66 are identical or nearly so.  The elected species is the first compound of page 54/66 of claim 66. The second compound on page 29/66 of claim 66 differs only by the position of the chlorine atom on the pyran from the elected species. The last two compounds in the second column of page 32/66 of claim 65 are the monofluorinated analogs of the elected species.  The second compound in the second column on page 42/66 is the F to Cl isolog of the elected species.  The last compound on the 1st column of page 53/66 is the enantiomer of the elected species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 6, 11-12, 14-16, 20-21, 23-24, 26-27, 29-30, 37, 57, 60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axten WO 2018225093 A1 (cited on the IDS of October 25, 2021 as B25).  The compounds of the instant claims are disclosed by Axten including but not limited to compounds 4b on page 176, 

    PNG
    media_image2.png
    289
    326
    media_image2.png
    Greyscale
 
And compound 4d on page 177

    PNG
    media_image3.png
    301
    337
    media_image3.png
    Greyscale


These are compounds of claim 1 where D is bicyclo[1.1.1]pentane, L1 is heteroalkylene, (methleneoxy), A is phenyl substituted with RY where RY halogen (Cl), R1/R2 are H, L2 is a bond or methyleneoxy, and W is either dihydrobenzofuran or chromanyl.  The first compound above, 4b,  is a species of the subgenus of claim 37, where W is the second to last selection and is formula I-d-7 in claim 57. 
6.	Claim(s) 1, 6, 11-12, 14-16, 20-21, 23-24, 60 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sidrauski  WO 2017193034 A1 (cited on IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  The compounds that anticipate the claims include but are not limited to compounds 182 and 184 on page 94:



    PNG
    media_image4.png
    492
    1136
    media_image4.png
    Greyscale

Compounds 254-255 on page 102:

    PNG
    media_image5.png
    580
    1009
    media_image5.png
    Greyscale

Compounds 258 on page 103

    PNG
    media_image6.png
    152
    940
    media_image6.png
    Greyscale


Compounds 265-271 on page 104:

    PNG
    media_image7.png
    1020
    1027
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    469
    547
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    530
    907
    media_image9.png
    Greyscale


Compound 512 on page 161:

    PNG
    media_image10.png
    368
    982
    media_image10.png
    Greyscale

Page 162


    PNG
    media_image11.png
    764
    1069
    media_image11.png
    Greyscale

Compound 520 on page 163:

    PNG
    media_image12.png
    402
    1091
    media_image12.png
    Greyscale

These compounds read on the instant claims where D is bicyclo[1.1.1]pentane, bicyclo[2.2.2]octane,  L1 is heteroalkylene, (methleneoxy), A is phenyl substituted with RY where RY is halogens (F, Cl), R1/R2 are H, L2 is a methyleneoxy, and W is quinoline, benzimidazole, indazole, pyrazolopyridines, pyrrolopyridine, furopyridine, benzothiazole, 1,3-Benzodioxole and 2,2-difluoro-1,3-benzodioxol-5-yl.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 11-12, 14-16, 20-21, 23-24, 26-27, 29-30, 37, 57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over  Sidrauski   WO 2017193034 A1 (cited on IDS).   This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
Sidrauski teaches the compounds of the instant claims as discussed above.  In addition there is a generic description of the compounds on pages 2ff. and where t is 0 the same genus as the instant claims is described.  In particular the subgenus of W of the instant claims as various aryls and fused heteroaryls are explicitly listed:

    PNG
    media_image13.png
    709
    1277
    media_image13.png
    Greyscale

Therefore W as aryl was specifically meant to include indenyl like the compound on page 32 of 41 of claim 59:

    PNG
    media_image14.png
    227
    228
    media_image14.png
    Greyscale

Page 7 also explains that this bicyclic ring may be a bicyclic heteroaryl:

    PNG
    media_image15.png
    267
    1225
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    270
    1228
    media_image16.png
    Greyscale

The specific fused heteroaryls of claims 57 are contemplated:

    PNG
    media_image17.png
    397
    1252
    media_image17.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.
The utility as integrated stress pathway modulator is the same in the prior art and the instant claims. The only difference between the compounds of the instant claim and those of Sidrauski is the point of attachment of the W group in the species discussed above.  The point of attachment in the example compounds was on the phenyl ring as shown in the examples above, while in the instant claim 27 the point of attachment is the heterocycle.
C)	Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is high, and would be someone with synthetic chemistry experience and biochemistry.  The experienced Ph.D. synthetic organic chemist, who would make Applicants' compounds, would be motivated to prepare these bioisosteres based on the expectation that such bioisosteres would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry.  Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching.  It would be routine for the chemist to vary the point of attachment in order to increase potency and to establish better patent protection for her compounds.  In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-acetic acid), quoted with approval by Ex parte MOWRY AND SEYMOUR 91 USPQ 219, Ex parte Ullyot 103 USPQ 185 (4-hydroxy-1-oxo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-hydroxy-2-oxo-1,2,3,4-tetrahydroquinoline), "[p]osition isomers are recognized by chemists as similar materials", Ex parte BIEL 124 USPQ 109 (N-ethyl-3-piperidyl diphenylacetate obvious over a reference teaching N-alkyl-4-piperidyl diphenylacetate), "[appellant's arguments] do not, in any way, obviate the plain fact that appellant's DACTIL is an isomer of McElvain et al.'s compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability", Ex parte Henkel 130 USPQ 474, (1-phenyl-3-methyl-4-hydroxypyrazole obvious over reference teaching 3-phenyl-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious.  It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
Ex parte Engelhardt, 208 USPQ 343 at 349, "[i]f functional groups capable of withdrawing or repelling electrons are located in the chain or ring (emphasis added) of a biologically active compound, transfer of such groups to other positions in which their electronic effects are lessened or enhanced may alter the biological activity of the modified compound.  Hence, position isomerism (emphasis added) has been used as a tool to obtain new and useful  drugs",  In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625